Name: 82/219/EEC: Commission Decision of 1 April 1982 authorizing the French Republic not to apply Community treatment to men's and boys'shirts, woven, originating in Indonesiai (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-04-15

 Avis juridique important|31982D021982/219/EEC: Commission Decision of 1 April 1982 authorizing the French Republic not to apply Community treatment to men's and boys'shirts, woven, originating in Indonesiai (Only the French text is authentic) Official Journal L 099 , 15/04/1982 P. 0048 - 0049*****COMMISSION DECISION of 1 April 1982 authorizing the French Republic not to apply Community treatment to men's and boys' shirts, woven, originating in Indonesia (Only the French text is authentic) (82/219/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular the first paragraph of Article 115 thereof, Having regard to Commission Decision 80/47/EEC of 20 December 1979 on surveillance and protective measures which Member States may be authorized to take in respect of imports of certain products originating in third countries and put into free circulation in another Member State (1), and in particular Article 3 thereof, Whereas on 23 March 1982 a request was made under the first paragraph of Article 115 of the Treaty by the French Government to the Commission of the European Communities for authorization not to apply Community treatment to men's and boys' shirts, woven, falling within subheading 61.03 A of the Common Customs Tariff (category 8), originating in Indonesia and in free circulation in the other Member States; Whereas the importation into the Community of the products in question originating in Indonesia is covered by an Agreement negotiated between the Community and that country; whereas under that Agreement Indonesia has undertaken to take all necessary steps to limit its exports of the products in question to the Community within certain ceilings; Whereas, in order to implement that Agreement and take account of its characteristics, the Council adopted Regulation (EEC) No 3059/78 (2) introducing specific common rules for imports of certain textile products; Whereas the differences in market conditions within the Community and the particular sensitivity of this branch of Community industry have been taken into account in allocating the abovementioned Community ceiling between the Member States; Whereas for this reason disparities still exist between the conditions governing the importation of the products in question into the different Member States; whereas uniformity can only be brought about gradually; Whereas these disparities in the commercial policy measures applied by the Member States have resulted in deflections of trade, in that since 1 January 1982 France has admitted the products in question in free circulation, originating in the said third country, which amount to approximately 19 % of the quota for Indonesia; Whereas, with regard to the situation of the industry concerned, the last information received by the Commission indicates that total imports of the products in question originating in third countries have increased from 19 383 000 pieces in 1979 to 21 367 000 pieces in 1980 and to 21 587 000 pieces in 1981; whereas the market share taken by those imports has risen from 35;7 % in 1979 to 40;3 % in 1980 and in 1981; Whereas the prices of the products in question originating in Indonesia are considerably below the prices of like products manufactured in France; Whereas output of like products in France has fallen from 35 519 000 pieces in 1979 to 33 363 000 pieces in 1980 and amounted to 33 804 000 pieces in 1981; whereas the domestic industry's share of the home market amounted to 58;5 % in 1979, to 54;7 % in 1980 and to 56;1 % in 1981; Whereas further indirect imports, in addition to those already admitted or planned, would be likely to aggravate these difficulties and jeopardize the aims of the abovementioned commercial policy measures; Whereas it is not possible to set in motion rapidly the machinery for bringing about the necessary cooperation from the other Member States; Whereas authorization should accordingly be given for the application of protective measures under the first paragraph of Article 115, subject to the conditions laid down in Decision 80/47/EEC, and in particular Article 3 thereof; Whereas an application for import documents covering 36 000 pieces is duly pending with the authorities of the Member State having made the request; whereas, in view of the amount involved, this application does not need to be covered by such authorization, HAS ADOPTED THIS DECISION: Article 1 The French Republic is authorized not to apply Community treatment to the products indicated below, originating in Indonesia and in free circulation in the other Member States, in respect of which applications for import licences were lodged after 23 March 1982. 1.2 // // // CCT heading No // Description // // // 61.03 A (NIMEXE codes 61.03-11, 15, 19) (category 8) // Men's and boys' shirts, woven, of wool, of cotton or of man-made textile fibres // // Article 2 This Decision shall apply until 30 September 1982. Article 3 This Decision is addressed to the French Republic. Done at Brussels, 1 April 1982. For the Commission Wilhelm HAFERKAMP Vice-President (1) OJ No L 16, 22. 1. 1980, p. 14. (2) OJ No L 365, 27. 12. 1978, p. 1.